IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-30969
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

TERRY QUINTON BOYLE, also known as
Richard Lloyd Collins,

                                           Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 96-CR-30003
                         - - - - - - - - - -
                            April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Terry Quinton Boyle pleaded guilty to conspiracy to possess

with intent to distribute more than 500 grams of cocaine

hydrochloride.    Boyle appeals his sentence.   He contends that the

district court erred in determining that his prior robbery

convictions constituted crimes of violence.     He also contends

that the district court imposed an excessive sentence by choosing


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30969
                               - 2 -

the high end of the Sentencing Guideline range.

     A defendant is a career offender if he is at least 18 years

old at the time of the instant offense; the instant offense is a

felony that is either a crime of violence or a controlled

substance offense; and he has at least two prior felony

convictions of either a crime of violence or a controlled

substance offense.   U.S.S.G. § 4B1.1.    Robbery is a “crime of

violence.” § 4B1.2, comment. (n.2).   Boyle’s sentence was not

imposed in violation of the law, as a result of a misapplication

of the Sentencing Guidelines, and is not “plainly unreasonable.”

United States v. DiMarco, 46 F.3d 476, 477 (5th Cir. 1995).

     Boyle’s sentence is AFFIRMED.